UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1753


AMINE BOULBABA SELLAMI,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: January 24, 2018                                       Decided: February 6, 2018


Before WILKINSON and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Khagendra Gharti-Chhetry, CHHETRY & ASSOCIATES, PC, New York, New York,
for Petitioner. Chad A. Readler, Acting Assistant Attorney General, Shelley R. Goad,
Assistant Director, Russell J.E. Verby, Senior Litigation Counsel, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Amine Boulbaba Sellami, a native and citizen of Tunisia, petitions for review of

an order of the Board of Immigration Appeals (Board) denying his motion to reopen. We

have reviewed the administrative record and the Board’s order and conclude that the

Board did not abuse its discretion in denying the motion as untimely and number-barred.

See 8 C.F.R. § 1003.2(c)(2) (2017). We therefore deny the petition for review for the

reasons stated by the Board. See In re Sellami (B.I.A. May 24, 2017). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2